Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 1 of 25 PageID #: 6




                  EXHIBIT A
Summary - MyCase                                                         Page 1 of 4
  Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 2 of 25 PageID #: 7


                    This is not the official court record. Official records of court proceedings may only be
                    obtained directly from the court maintaining a particular record.


  DUSTIN GRAHAM v. DUSTIN M SPEARS, LANDSTAR INWAY, INC.
  Case Number        49D01-2009-CT-031107

  Court              Marion Superior Court, Civil Division 1

  Type               CT - Civil Tort

  Filed              09/09/2020

  Status             09/09/2020 , Pending (active)


  Parties to the Case
  Defendant SPEARS, DUSTIN M
      Attorney          Erin A Clancy
                        #2196249, Lead, Retained
                        KIGHTLINGER & GRAY LLP
                        One Indiana Square - Suite 300
                        211 North Pennsylvania Street
                        Indianapolis, IN 46204
                        317-638-4521(W)

      Attorney          Elizabeth Bennett Stagich
                        #3560173, Retained
                        8670 Shadowbrook Cv
                        Germantown, TN 38139
                        (901) 754-0910(W)

  Defendant LANDSTAR RANGER, INC. (Dismissed)
      Removed           09/21/2020 - Dismissed

  Defendant LANDSTAR INWAY, INC.
      Attorney          Erin A Clancy
                        #2196249, Lead, Retained
                        KIGHTLINGER & GRAY LLP
                        One Indiana Square - Suite 300
                        211 North Pennsylvania Street
                        Indianapolis, IN 46204
                        317-638-4521(W)

      Attorney          Elizabeth Bennett Stagich
                        #3560173, Retained
                        8670 Shadowbrook Cv
                        Germantown, TN 38139
                        (901) 754-0910(W)

  Plaintiff   GRAHAM, DUSTIN




https://public.courts.in.gov/mycase/                                                                           10/8/2020
Summary - MyCase                                                         Page 2 of 4
  Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 3 of 25 PageID #: 8


      Attorney               Matthew E Dumas
                             #2459649, Retained
                             515 N Green ST
                             STE 200
                             Brownsburg, IN 46112
                             317-852-2422(W)


  Chronological Case Summary
  09/09/2020 Case Opened as a New Filing

  09/10/2020       Appearance Filed
               APPEARANCE

               For Party:         GRAHAM, DUSTIN
               File Stamp:        09/09/2020

  09/10/2020       Complaint/Equivalent Pleading Filed
               COMPLAINT

               Filed By:          GRAHAM, DUSTIN
               File Stamp:        09/09/2020

  09/10/2020       Subpoena/Summons Filed
               SUMMONS DRIVER

               Filed By:          GRAHAM, DUSTIN
               File Stamp:        09/09/2020

  09/10/2020       Subpoena/Summons Filed
               SUMMONS INWAY

               Filed By:          GRAHAM, DUSTIN
               File Stamp:        09/09/2020

  09/10/2020       Subpoena/Summons Filed
               SUMMONS RANGER

               Filed By:          GRAHAM, DUSTIN
               File Stamp:        09/09/2020

  09/11/2020       Certificate of Issuance of Summons
               CERTIFICATE OF ISSUANCE

               Filed By:          GRAHAM, DUSTIN
               File Stamp:        09/11/2020

  09/21/2020       Appearance Filed
               Appearance_EAC

               For Party:         SPEARS, DUSTIN M
               For Party:         LANDSTAR RANGER, INC.
               For Party:         LANDSTAR INWAY, INC.
               File Stamp:        09/18/2020




https://public.courts.in.gov/mycase/                                       10/8/2020
Summary - MyCase                                                         Page 3 of 4
  Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 4 of 25 PageID #: 9


   09/21/2020          Stipulation of Dismissal Filed
                 Joint Stipulation of Dismissal without Prejudice

                 Filed By:              SPEARS, DUSTIN M
                 Filed By:              LANDSTAR RANGER, INC.
                 Filed By:              LANDSTAR INWAY, INC.
                 File Stamp:            09/18/2020

   09/21/2020          Order Granting Motion to Dismiss
                 as to Defendant Landstar Ranger, Inc. only without prejudice

                 Judicial Officer:      Marchal, Jeffrey L. - MAG
                 Noticed:               LANDSTAR RANGER, INC.
                 Order Signed:          09/21/2020

   09/22/2020          Motion for Enlargement of Time Filed
                 Motion for Extension of Time

                 Filed By:              SPEARS, DUSTIN M
                 Filed By:              LANDSTAR INWAY, INC.
                 File Stamp:            09/22/2020

   09/22/2020          Appearance Filed
                 Appearance of Elizabeth Stagich

                 For Party:             SPEARS, DUSTIN M
                 For Party:             LANDSTAR INWAY, INC.
                 File Stamp:            09/22/2020

   09/22/2020          Order Granting Motion for Enlargement of Time
                 up to and including November 6, 2020

                 Judicial Officer:      Caudill, Burnett - MAG
                 Order Signed:          09/22/2020

   09/23/2020 Automated Paper Notice Issued to Parties
                 Order Granting Motion for Enlargement of Time ---- 9/22/2020 : Elizabeth Bennett Stagich


   09/23/2020 Automated ENotice Issued to Parties
                 Order Granting Motion for Enlargement of Time ---- 9/22/2020 : Erin A Clancy;Matthew E Dumas


  Financial Information
  * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
    balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
    balances shown, please contact the Clerk’s Office.

  GRAHAM, DUSTIN
  Plaintiff

              Balance Due (as of 10/08/2020)
              0.00

              Charge Summary
                Description                                                       Amount            Credit            Payment
                Court Costs and Filing Fees                                       157.00            0.00              157.00

              Transaction Summary
                Date                 Description                                  Amount
                09/10/2020           Transaction Assessment                       157.00




https://public.courts.in.gov/mycase/                                                                                           10/8/2020
Summary - MyCase                                                         Page 4 of 4
 Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 5 of 25 PageID #: 10


           Date           Description                                       Amount
           09/10/2020     Electronic Payment                                (157.00)



                    This is not the official court record. Official records of court proceedings may only be
                    obtained directly from the court maintaining a particular record.




https://public.courts.in.gov/mycase/                                                                           10/8/2020
Case 1:20-cv-02619-JPH-MJD Document  1-1 Filed 10/08/20
                            49D01 -2009-CT-031 107      Page 6 of 25 PageIDFiled:
                                                                             #: 119/9/2020 4:26 PM
                                                                                                                                                 Clerk
                                          Marion Superior Court,          Civil Division   1                                    Marion County, Indiana




                                           MARION COUNTY, INDIANA

 DUSTIN    GRAHAM
          Plaintiff



          VS.



 DUSTIN M. SPEARS, LANDSTAR INWAY,                 |NC.,    and
 LAN DSTAR RANGER, INC.
          Defendants


                              E-FILING   APPEARANCE BY ATTORNEY                          IN CIVIL   CASE


     1.   The party on whose behalf this form              is   being      filed   is:

          Initiating X          Responding                                  Intervening              ;and

          the undersigned attorney and         all   attorneys listed on this form                  now appear      in this   case
          for the following parties: Dustin        Graham

     2.   Attorney information for service as required by                      Trial     Rule 5(B)(2):


          Matthew      E.   Dumas, #24596-49
          Hostetter    & Associates
          515 N Green Street
          Suite 200
          Brownsburg, IN 46112
          317.852.2422 (Phone)
          317.852.3748 (Fax)
          matt@hostetterlegal.com



          IMPORTANT: Each attorney            specified         on   this   appearance:

          (a)         certifies that   the contact information               listed for        him/her on the Indiana
                      Supreme Court      Roll of   Attorneys         is   current and accurate as of the date of this
                      Appearance;
          (b)         acknowledges that all orders, opinions, and notices from the court in this
                      matter that are served under Trial Rule 86(G) will be sent to the attorney at
                      the email address(es) specified by the attorney on the Roll of Attorneys
                      regardless of the contact information listed above for the attorney; and
          (c)         understands that he/she        is   solely responsible for keeping his/her Roll of
                      Attorneys contact information current and accurate, see                            Ind.   Admis.   Disc. R.

                      2(A).
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 7 of 25 PageID #: 12




              Attorneys can review and update their                  Roll of   Attorneys contact information on the
              Courts Portal at http://porta|.courts.in.gov.

    u.)
          .   This   is   a   g case type   as defined   in   administrative Rule 8(B)(3).

    h This case involves
          .                           child   support issues. Yes               No x

    U1
          .   This case involves a protection        from abuse order,           a   workplace violence restraining order,
              or a   no — contact     order. Yes              No x

    6.        This case involves a petition for involuntary              commitment. Yes             No X

    7.        There are related cases: Yes                    No x

    9°        Additional information required by local rule:



    9.        There are other party members: Yes                        No x

    10. This         form has been served on         all   other parties and Certificate of Service         is   attached:

              Yes_ No x


 [ngatthew E. Dumas
Case 1:20-cv-02619-JPH-MJD Document  1-1 Filed 10/08/20
                            49D01 -2009-CT-031 107      Page 8 of 25 PageIDFiled:
                                                                             #: 139/9/2020 4:26 PM
                                                                                                                                                          Clerk
                                                Marion Superior Court,    Civil Division   1                                             Marion County, Indiana




                                                 MARION COUNTY, INDIANA

 DUSTIN    GRAHAM
          Plaintiff



          vs.



 DUSTIN M. SPEARS, LANDSTAR INWAY,                        |NC.,   and
 LAN DSTAR RANGER, INC.
          Defendants


                    THE PLAINTIFF'S COMPLAINT FOR DAMAGES AND JURY                                     DEMAND

     1.   Plaintiff Dustin    Graham       is   an individual and citizen of Marion County, Indiana.


     2.   Defendant Dustin M. Spears               is   an individual and citizen of           Illinois.



    3.    Defendant Landstar Inway,               Inc. is a     foreign for profit corporation created                  in   Delaware


          with a principal office address               in Florida.



    4.    Defendant Landstar Ranger,               Inc.   is   a foreign for profit corporation created in                   Delaware


          with a principal office address               in Florida.



    5.    On December 4, 2018, the               Plaintiff      was   injured   in a   car crash caused by the negligence


          of the Defendants        in    Marion County, Indiana.


    6.    Defendant Spears was driving a large commercial vehicle on December                                      4,   2018,       in



          Marion County, Indiana, when the commercial vehicle he was driving rear ended the


          vehicle   in   which   Plaintiff   was    a passenger.



    7.    The commercial vehicle driven by Defendant Spears on December                                    4,   2018, was        owned

          and/or    affiliated   with Defendants Landstar Inway,                   |nc.,   and Landstar Ranger,              Inc.



    8.    Defendant Spears was driving a commercial vehicle on December                                    4,   2018, within the


          scope of    his   employment with             his    employer, Defendants Landstar Inway,                     |nc.,   and


          Landstar Ranger,        Inc.
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 9 of 25 PageID #: 14




    9.    On December 4,           2018, Defendant Spears had a duty of reasonable care to the                    Plaintiff,



          and he breached that duty to the              Plaintiff   by rear ending the vehicle      in   which   Plaintiff



          was   a passenger.


    10.   The   Plaintiff   has suffered damages that were proximately caused by the negligence of


          Defendant Spears           in    operating his commercial vehicle on December             4,   2018.


    11.   As the employer and/or carrier of and for Defendant Spears, Landstar Inway,                            |nc.,   and


          Landstar Ranger,          Inc.   are responsible for the      damages Defendant Spears caused t0 the

          Plaintiff   under the theory of Respondeat Superior.


    12. Plaintiff requests a trial byjury.


    WHEREFORE,         Plaintiff     requests a judgment       in his   favor against   all   of the Defendants for


 damages,    costs,   and    all   other proper    relief.




 Respectfully Submitted,
 /s/Matthew E. Dumas, #24596—49
 HOSTETTER & ASSOCIATES
 515 N Green Street, Ste 200
 Brownsburg, IN 46112
 317.852.2422 (Phone)
 matt@hostetterlegal.com
 Attorney for    Plaintiff
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20
                            49D01 -2009-CT-031 107     Page 10 of 25 PageIDFiled:
                                                                              #: 15
                                                                                  9/9/2020 4:26 PM
                                                                                                                                                         Clerk
                                                Marion Superior Court,      Civil Division   1                                          Marion County, Indiana




                                                 MARION COUNTY, INDIANA

  DUSTIN   GRAHAM
           Plaintiff



          VS.



  DUSTIN M. SPEARS, LANDSTAR INWAY,                      |NC.,   and
  LAN DSTAR RANGER, INC.
           Defendants
                                                           SUMMONS

  To Defendant:                   Dustin M. Spears
                                  126 N   Paris St

                                  Catlin, |L   61817


          You have been sued by the person(s) named ”Plaintiff” in the court stated above. The
  nature of the suit against you is stated in the complaint, which is attached to this document. It
  also states the demand, which Plaintiff has made and wants from you. You must answer the
  complaint     in      by you or your attorney, within twenty (20) days (twenty-three days if
                     writing,
  received by mail) commencing the day after you receive complaint and summons, orjudgment
  will be entered against you for what Plaintiff has demanded. If you have a claim for relief

  against Plaintiff arising from the           same    transaction or occurrence, you must assert                      it   in   your
  written answer.


                                                                                             '            5"
                                                                       L.
                9/1   0/2020                                                 ,
                                                                                  .1




                                                                          111.2%...          (L       Excinaéd .   ,




  Date:
                                                                 Clerk,   Marion       Circuit     and Superior Courts
                                                                                                 (seal)



  Attorney for       Plaintiff:

  Matthew E. Dumas
  HOSTETTER & ASSOCIATES
  515 North Green         Street, Suite    200
  Brownsburg, Indiana 46112
  317.852.2422 (Phone)


  SERVICE BY: Certified Mail by            Plaintiff’s   Attorney
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20
                            49D01 -2009-CT-031 107     Page 11 of 25 PageIDFiled:
                                                                              #: 16
                                                                                  9/9/2020 4:26 PM
                                                                                                                                            Clerk
                                                Marion Superior Court,       Civil Division   1                            Marion County, Indiana




                                                  MARION COUNTY, INDIANA

  DUSTIN   GRAHAM
           Plaintiff



          VS.



  DUSTIN M. SPEARS, LANDSTAR INWAY,                       |NC.,   and
  LAN DSTAR RANGER, INC.
           Defendants
                                                             SUMMONS

  To Defendant:                    Landstar Inway,    Inc.

                                  c/o CT Corporation System
                                  334 N Senate Ave
                                   Indianapolis, IN   46204

          You have been sued by the person(s) named ”Plaintiff” in the court stated above. The
  nature of the suit against you is stated in the complaint, which is attached to this document. It
  also states the demand, which Plaintiff has made and wants from you. You must answer the
  complaint     in   writing,     by you or your attorney, within twenty (20) days (twenty-three days                     if

  received by mail)   commencing the day after you receive complaint and summons, orjudgment
  will be entered against you for what Plaintiff has demanded. If you have a claim for relief

  against Plaintiff arising from the same transaction or occurrence, you must assert it in your
  written answer.



                           0/2020
  Date:
                     9/1                                                L/   ML,          (L          Efc‘ghm-r‘   (,3


                                                                  Clerk, Maurion Circuit            and Superfor Courts
                                                                                                  (seal)



  Attorney for       Plaintiff:

  Matthew E. Dumas
  HOSTETTER & ASSOCIATES
  515 North Green           Street, Suite   200
  Brownsburg, Indiana 46112
  317.852.2422 (Phone)


  SERVICE BY: Certified Mail bv             Plaintiff’s   Attornev
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20
                            49D01 -2009-CT-031 107     Page 12 of 25 PageIDFiled:
                                                                              #: 17
                                                                                  9/9/2020 4:26 PM
                                                                                                                                        Clerk
                                              Marion Superior Court,     Civil Division   1                            Marion County, Indiana




                                                 MARION COUNTY, INDIANA

  DUSTIN   GRAHAM
           Plaintiff



          VS.



  DUSTIN M. SPEARS, LANDSTAR INWAY,                     |NC.,   and
  LAN DSTAR RANGER, INC.
           Defendants
                                                           SUMMONS

  To Defendant:                    Landstar Ranger,     Inc.

                                  c/o CT Corporation System
                                  334 N Senate Ave
                                   Indianapolis, IN   46204

          You have been sued by the person(s) named ”Plaintiff” in the court stated above. The
  nature of the suit against you is stated in the complaint, which is attached to this document. It
  also states the demand, which Plaintiff has made and wants from you. You must answer the
  complaint     in   writing,     by you or your attorney, within twenty (20) days (twenty-three days                 if

  received by mail)   commencing the day after you receive complaint and summons, orjudgment
  will be entered against you for what Plaintiff has demanded. If you have a claim for relief

  against Plaintiff arising from the same transaction or occurrence, you must assert it in your
  written answer.




  Date:    9/10/2020                                                  Hug»           (L           Eunmﬁd
                                                                Clerk,   Marion   Circuit       and Superior Courts
                                                                                              (seal)



  Attorney for       Plaintiff:

  Matthew E. Dumas
  HOSTETTER & ASSOCIATES
  515 North Green         Street, Suite    200
  Brownsburg, Indiana 46112
  317.852.2422 (Phone)


  SERVICE BY: Certified Mail bv           Plaintiff’s   Attornev
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 13 of 25 PageID
                                                                         Filed:#: 18 12:17 PM
                                                                                9/11/2020
                                                                                                                          Clerk
                                                                                                         Marion County, Indiana




                         IN   THE SUPERIOR COURT OF MARION COUNTY, INDIANA
                                   CAUSE NUMBER 49D01-2009-CT-31107

  DUSTIN   GRAHAM
           Plaintiff



         VS.



  DUSTIN M. SPEARS, LANDSTAR INWAY,                |NC.,   and
  LAN DSTAR RANGER, INC.
           Defendants


                                    CERTIFICATE OF ISSUANCE OF          SUMMONSES

           On 9/11/2020       |   issued the   Summons and       the Complaint to Defendant Spears via


  certified mail tracking     number 7017 2620 0000 0613 9538.

           On 9/11/2020       |   issued the   Summons and       the Complaint to Defendant Landstar Inway via


  certified mail tracking     number 7017 2620 0000 0613 9552.

           On 9/11/2020       |   issued the   Summons and       the Complaint to Defendant Landstar Ranger


  via certified mail tracking       number 7017 2620 0000 0613 9545.




  Respectfully Submitted,
 /s/Matthew E. Dumas, #24596—49
 HOSTETTER & ASSOCIATES
 515 N Green Street, Ste 200
 Brownsburg, IN 46112
  317.852.2422 (Phone)
  matt@hostetterlega|.com
  Attorney for   Plaintiff
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 14 of 25 PageID  #:9/1198/2020 4:53 PM
                                                                         Filed:
                                                                                                                                                Clerk
                                                                                                                               Marion County, Indiana




  STATE OF INDIANA                                              IN   THE MARION COUNTY SUPERIOR COURT
                                         VVV




  COUNTY OF MARION                                              CAUSE NO.        49D01-2009-CT-031 107

  DUSTIN GRAHAM,

        Plaintiff,


  V.

                                         vvvvvvvvvvv




  DUSTIN M. SPEARS,
  LANDSTAR INWAY, INC.,
  and LANDSTAR RANGER, INC,

        Defendants.


                 E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

  1.    The party 0n Whose behalf this form                    is   being ﬁled   is:

              Initiating_        Responding                    X      Intervening              ;
                                                                                                   and

        the undersigned attorney and           all          attorneys(s) listed    on   this       form   now   appear in   this case
        for the following parties:


        DUSTIN M. SPEARS, LANDSTAR INWAY, INC., and
        LANDSTAR RANGER, INC.
  2.    Attorney information for service as required by Trial Rule 5(B)(2):


         Name:        Erin A. Clancy                                        Atty No.:              21962-49

         Address:     KIGHTLINGER & GRAY, LLP                               Phone:                 3 17-638-4521
                      One   Indiana Square, Suite 300                       Fax:                   3 17—636-5917
                      211 North Pennsylvania Street                         Email:                 eclancy@k-g1aw.com
                      Indianapolis,   IN 46204

        Each attorney speciﬁed on     this             appearance:


        (a)     certiﬁes that the contact information listed for him/her                            on the Indiana Supreme
                Court R011 of Attorneys                is   current and accurate as of the date of this Appearance;
        (b)     acknowledges                             and notices from the court in this matter
                                that all orders, opinions,
                that are served under Trial Rule 86(G) Will be sent t0 the attorney at the email
                address(es) speciﬁed by the attorney on the R011 of Attorneys regardless of the
                contact information listed above for the attorney; and
        (c)     understands that he/she is solely responsible for keeping his/her R011 0f Attorneys
                contact information current and accurate, see Ind. Admis. Disc. R. 2(A).
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 15 of 25 PageID #: 20




  3.       There are related cases:                          No   A
  4.       Additional information required         by   state or local rule:


  5.

                Yes    L       No   _
           This form has been served on      all   other parties and Certiﬁcate 0f Service        is   attached:




                                                                  Respectfully submitted,


                                                                  KIGHTLINGER & GRAY, LLP

                                                                  s/   Erin A. Clancy
                                                                  Erin A. Clancy, #2 1 962-49
                                                                  Attorneysfor Defendants


                                        CERTIFICATE OF SERVICE

           The undersigned hereby       certiﬁes that     on September      18,   2020, a copy of the foregoing
  was served on       the following Via the court’s electronic ﬁling system:


   Matthew     E.   Dumas
   HOSTETTER ASSOCIATES
   515 Green     Street, Ste   200
   Brownsburg, IN 461 12
   matt@hostetterlegal.com
  Attorneyfor Plaintiﬂ



                                                                       s/Erin A. Clancy
                                                                  Erin A. Clancy


  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 North Pennsylvania Street
  Indianapolis,       IN 46204
  (317) 638-4521        (t)

  (317) 636-5917        (f)
  eclancy@k—glaW£om




  200712\60546492-1
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 16 of 25 PageID  #:9/1218/2020 4:53 PM
                                                                         Filed:
                                                                                                                                             Clerk
                                                                                                                            Marion County, Indiana




  STATE OF INDIANA                                                  IN   THE MARION COUNTY SUPERIOR COURT
                                                vvv




  COUNTY OF MARION                                                  CAUSE NO. 49D0        1   -2009-CT-031 107


  DUSTIN GRAHAM,

            Plaintiff,


  V.

                                                vvvvvvvvvvv




  DUSTIN M. SPEARS,
  LANDSTAR INWAY, INC,
  and LANDSTAR RANGER, INC.,

            Defendants.


                  JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

            Pursuant to Indiana Trial Rule 41(A)(1),                        Plaintiff,   Dustin Graham, and Defendants,


  Dustin    M.   Spears, Landstar Inway, Inc., and Landstar Ranger, Inc.,                        by   their respective counsel,


  hereby stipulate to the dismissal of          Plaintiff’s claims against                Defendant Landstar Ranger,            Inc.


  only,   WITHOUT PREJUDICE.              Plaintiff’s claims against the                  remaining Defendants, Dustin M.


  Spears and Landstar Inway,         Inc., shall              remain pending and are not affected by          this dismissal.


            WHEREFORE,        Plaintiff    and Defendants, by counsel, respectfully request the Court

  dismiss     Plaintiff’s   claims    against                 Defendant    Landstar      Ranger,      Inc.,   only,   WITHOUT

  PREJUDICE.




                                                                         Respectfully Submitted,



                                                                         S/ Matthew E.   Dumas
                                                                         Matthew   E.   Dumas, #24596-49
                                                                         HOSTETTER ASSOCIATES
                                                                         5 15 Green Street, Ste 200
                                                                         Brownsburg, IN 461 12
                                                                         3 17.852.2422 (Phone) matt@hostetterlegal.com
                                                                         Attorneyfor Plaintzﬂ
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 17 of 25 PageID #: 22




                                                   s/Erin A. Clancy
                                                   Erin A. Clancy, I.D. No. 21962—49
                                                   KIGHTLINGER & GRAY, LLP
                                                   211 N. Pennsylvania       St.,   Suite 300
                                                   Indianapolis,    IN 46204
                                                   Tel (3 17) 638—4521
                                                   Fax   (3 17)   636-5917
                                                   E-mail eclanc       k—    law.com
                                                   Attorneyfor Defendants, Dustin         M Spears
                                                   and Landstar Inway,       Inc.




                                    CERTIFICATE OF SERVICE

          hereby certify that on this 18th day of September, 2020, the foregoing was electronically
          I

  ﬁled with the Marion County Superior Court, Civil Division 1 and was served on the following
  Via the electronic/notiﬁcation system, and/or U.S. Mail:


          Matthew   E.   Dumas, #24596—49
          HOSTETTER ASSOCIATES
          5 15 Green Street, Ste 200
          Brownsburg, IN 461 12
          (Phone) 3 17.852.2422
          matt@h0stetterlegal.com
          Attorneyfor Plaintiﬂ



                                               /s/Erin A. Clancy
                                               Erin A. Clancy
  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 N. Pennsylvania Street
  Indianapolis,   IN 46204
  (3 17) 638-4521
  Eclanc     k- 1aw.com
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 18 of 25 PageID #: 23




  STATE OF INDIANA                                             IN   THE MARION COUNTY SUPERIOR COURT
                                               vvv




  COUNTY OF MARION                                             CAUSE NO. 49D0        1   -2009-CT-031 107


  DUSTIN GRAHAM,

         Plaintiff,


  V.                                                                        FILED
                                                                            September 21, 2020
                                               vvvvvvvvvvv




                                                                          CLERK OF THE COURT
  DUSTIN M. SPEARS,                                                         MARION COUNTY
  LANDSTAR INWAY, INC,                                                                  SW
  and LANDSTAR RANGER, INC.,

         Defendants.



                  [PROPOSED]      ORDER OF DISMISSAL WITHOUT PREJUDICE
         Upon     the stipulation 0f Plaintiff, Dustin               Graham, and Defendants, Dustin M. Spears,

  Landstar Inway,     Inc.,   and Landstar Ranger,               Inc.,   without prejudice, and in accordance with


  Indiana Trial Rule 41(A)(1),      it   is   hereby ordered that the above entitled cause                  is   dismissed,


  WITHOUT PREJUDICE,             costs paid, as t0 Defendant Landstar Ranger, Inc. only.                          Plaintiff’s


  claims against the remaining Defendants, Dustin                        M. Spears and Landstar Inway,           Inc., shall



  remaining pending and are not affected by                  this dismissal.


         IT IS    SO ORDERED AND APPROVED THIS                                   day of September, 2020.

                      September 21, 2020
                                                                                                                 Mag.
                                                               JUDGE, Marion County          Superior Court, Division      1




  Approvedfor Entry By,


   s/ Matthew E.   Dumas
   Matthew   E.   Dumas, #24596-49
   HOSTETTER ASSOCIATES
   515 Green Street, Ste 200
   Brownsburg, IN 461 12
   3 17.852.2422 (Phone) matt@hostetterlegal.com
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 19 of 25 PageID #: 24




  Attorneyfor Plaintiff


  s/Erin A. Clancy
  Erin A. Clancy, I.D. N0. 21962-49
   KIGHTLINGER & GRAY, LLP
   211 N. Pennsylvania       St.,   Suite   300
   Indianapolis,      IN 46204
   Tel (3 17) 638-4521
   Fax   (3 17)   636—5917
   E-mail eclancngk-glaw.com
  Attorneyfor Defendants




  200712\60546500-1
                                                                         Filed: 9/22/2020 11:10 AM
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 20 of 25 PageID    #: 25
                                                                                                                                                Clerk
                                                                                                                               Marion County, Indiana




  STATE OF INDIANA                                                IN   THE MARION COUNTY SUPERIOR COURT
                                                     vvv




  COUNTY OF MARION                                                CAUSE NO. 49D0             1   -2009-CT-031 107


  DUSTIN GRAHAM,

           Plaintiff,


  V.
                                                     vvvvvvvvvv




  DUSTIN M. SPEARS,
  and LANDSTAR INWAY, INC,

           Defendants.


           DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO RESPOND TO
                                                 PLAINTIFF’S           COMPLAINT

           Defendants Dustin M. Spears and Landstar Inway,                           Inc.,   by   counsel, respectfully    moves

  the Court for an extension of time 0f 30 days                   up   t0   and including November            6,   2020, in which to


  ﬁle a responsive pleading to Plaintiffs Complaint. In support 0f said Motion, Defendant shows


  the Court:


           1.         That   Plaintiff’ s   Complaint was ﬁled 0n September                       9,   2020, and served 0n


  Defendants Via certiﬁed mail on September 14, 2020, thereby making Defendants’ response due


  no   earlier than   October    7,   2020.


           2.         Defendants respectfully request an                initial     enlargement of time 0f thirty (30) days


  or to and including     November          6,   2020, within Which to answer 0r otherwise respond to


  Plaintiff s Complaint.


           3.         This request for an enlargement 0f time                  is   not   made     for the purposes    of delay, but


  rather to allow time for Defendants’ counsel to prepare a proper response t0 Plaintiff s


  Complaint.
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 21 of 25 PageID #: 26




           4.          Counsel for Defendants contacted counsel for Plaintiff who has n0 obj ection to

  the ﬁling of this motion.


           WHEREFORE, Defendants Dustin M.              Spears and Landstar Inway,         Inc.,   prays that the


  time for ﬁling a responsive pleading to the Plaintiff” s Complaint be extended for a period 0f


  thirty (30) days,     up    to   and including November   6,   2020.



                                                                  Respectfully submitted,


                                                                  KIGHTLINGER & GRAY, LLP

                                                       By:         s/   Erin A. Clancy
                                                                  Erin A. Clancy, #21962-49
                                                                  Attorneysfor Defendants


                                           CERTIFICATE OF SERVICE

         The undersigned hereby certiﬁes that on September 22, 2020, a copy of the foregoing
  was served on the following Via the court’s electronic ﬁling system:

   Matthew      E.   Dumas
   HOSTETTER ASSOCIATES
   515 Green Street, Ste 200
   Brownsburg, IN 461 12
   matt@hostetterlegal.com
  Attorneyfor Plaintiﬂ



                                                                        S/Erin A. Clancy
                                                                  Erin A. Clancy


  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 North Pennsylvania Street
  Indianapolis,       IN 46204
  (317) 638-4521        (t)

  (317) 636-5917        (t)
  eclancy@k—glaw.com




  200712\60552701-1
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 22 of 25 PageID
                                                                         Filed:#: 27 11 :10 AM
                                                                                9/22/2020
                                                                                                                                                 Clerk
                                                                                                                                Marion County, Indiana




  STATE OF INDIANA                                             IN   THE MARION COUNTY SUPERIOR COURT
                                            VVV




  COUNTY OF MARION                                             CAUSE NO.        49D01-2009-CT-031 107

  DUSTIN GRAHAM,

        Plaintiff,


  V.
                                            vvvvvvvvvv




  DUSTIN M. SPEARS,
  and LANDSTAR INWAY, INC,

        Defendants.


                 E-FILING APPEARANCE                           BY ATTORNEY IN CIVIL CASE

  1.    The party 0n whose behalfthis form                    is   being ﬁled   is:

              Initiating_        Responding                   X      Intervening                g   and

        the undersigned attorney      and        all       attorneys(s) listed      0n   this       form   now   appear in   this case
        for the following parties:


        DUSTIN M. SPEARS and LANDSTAR INWAY, INC.

  2.    Attorney information for service as required by Trial Rule 5(B)(2):


         Name:        Elizabeth B. Stagich                                   Atty No.:              35601-73


         Address:     KIGHTLINGER & GRAY, LLP                                Phone:                 3 17-638-4521
                      One   Indiana Square, Suite 300                        Fax:                   3 17-636—5917
                      211 North Pennsylvania Street                          Email:                 estagich@k—glaw30m
                      Indianapolis,   IN 46204

        Each attorney speciﬁed 0n      this              appearance:


        (a)     certiﬁes that the contact information listed for him/her                             on the Indiana Supreme
                Court R011 of Attorneys  is current and accurate as of the date of this Appearance;

        (b)     acknowledges that all orders, opinions, and notices from the court in this matter
                that are served under Trial Rule 86(G) will be sent t0 the attorney at the email
                address(es) speciﬁed by the attorney 0n the R011 of Attorneys regardless of the
                contact information listed above for the attorney; and
        (c)     understands that he/she is solely responsible for keeping his/her Roll of Attorneys
                contact information current and accurate, see Ind. Admis. Disc. R. 2(A).


  3.    There are related cases:            Yes            _        No   L
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 23 of 25 PageID #: 28




  4.       Additional information required         by   state 0r local rule:


  5.       This form has been served on      all   other parties and Certiﬁcate of Service      is   attached:
                Yes    L      No

                                                                  Respectfully submitted,


                                                                  KIGHTLINGER & GRAY, LLP

                                                                  s/   Elizabeth B. Stagich
                                                                  Elizabeth B. Stagich, #35601-73
                                                                  Attorneysfor Defendants


                                       CERTIFICATE OF SERVICE

           The undersigned hereby      certiﬁes that      on September 22, 2020, a copy 0f the foregoing
  was served on       the following Via the court’s electronic ﬁling system:


   Matthew     E.   Dumas
   HOSTETTER ASSOCIATES
   515 Green Street, Ste 200
   Brownsburg, IN 461 12
   matt(a)hostetterlegal.com
  Attorneyfor Plaintiff



                                                                       s/Elizabeth B. Stagich
                                                                  Elizabeth B. Stagich


  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 North Pennsylvania Street
  Indianapolis,       IN 46204
  (317) 638-4521        (t)

  (317) 636-5917        (f)
  estagich@k—glaw.com




  200712\60552744-1
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 24 of 25 PageID #: 29




  STATE OF INDIANA                           )               IN   THE MARION COUNTY SUPERIOR COURT

  COUNTY OF MARION                           g               CAUSE NO.   49D01-2009-CT-031 107

  DUSTIN GRAHAM,

           Plaintiff,

                                                                        FILED                               SW




  V.                                                                    September 22, 2020
                                             vvvvvvvvvv




                                                                      CLERK OF THE COURT
                                                                        MARION COUNTY
  DUSTIN M. SPEARS,                                                                 SW
  and LANDSTAR INWAY, INC,

           Defendants.


                                      ORDER ON EXTENSION OF TIME
           This cause     came before   the Court         upon Defendants Dustin M. Spears and Landstar

  Inway, Inc.’s Motion for Extension of Time to respond to Plaintiff s Complaint.


           The Court, having considered           said    Motion and, being duly advised     in the premises,     now

  GRANTS the         same, and


           THEREFORE,         IT IS   ORDERED that the Defendants Dustin M.              Spears and Landstar


  Inway,   Inc.,   may have   an additional extension of time of thirty       (3 0) days,    up   t0   and including

 November       6,   2020, Within Which t0 answer or otherwise plead t0 Plaintiff’ s Complaint.




  DATED     :
                September 22, 2020
                                                                    Judge, Marion County Superior Court           1
Case 1:20-cv-02619-JPH-MJD Document 1-1 Filed 10/08/20 Page 25 of 25 PageID #: 30




  Distribution to:


  Matthew     E.   Dumas
  HOSTETTER ASSOCIATES
  5 15Green Street, Ste 200
  Brownsburg, IN 461 12
  matt@hostetterlegal.com
 Attorneyfor Plaintiff


  Erin A. Clancy
  KIGHTLINGER & GRAY, LLP
  One    Indiana Square, Suite 300
  211 N. Pennsylvania Street
             IN 46204
  Indianapolis,
  eclancy@k—glaW£0m
 Attorneyfor Defendants




  200712\60552728-1
